IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

STATESVILLE DIVISION |

CRIMINAL NO.: 3:19cr229-FDW-DCK

UNITED STATES OF AMERICA )
)
Vv. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
CAREEN LEE HARRELL )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 18 U.S.C. §
924, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

One Taurus TCP .380 caliber handgun and approximately $5,000 in United States
Currency seized on or about November 19, 2018 during the course of the
investigation; and

One Jennings .22 caliber pistol and approximately $9,361 in United States Currency
seized on or about January 24, 2019 during the course of the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice

- of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attomey’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 

 

 
6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall

 

become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property used in
any manner to facilitate the commission of such offense(s) and are therefore subject to forfeiture
pursuant to 18 U.S.C. § 924, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c). The Defendant hereby
waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against Defendant. If the Defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property, Defendant
hereby withdraws that claim. If Defendant has not previously submitted such a claim, Defendant
hereby waives all right to do so. As to any firearms listed above and/or in the charging instrument,
Defendant consents to destruction by federal, state, or local law enforcement authorities upon such
legal process as they, in their sole discretion deem to legally sufficient, and waives any and all
right to further notice of such process or such destruction.

 

 

R. ANDREW MURRAY
UNI STATES ATTORNEY

STOPHER HESS (CAREEN LEE HARRELL
Assistant United States Attorney Defendant

SStc(_

SCOTT PADDEN GSELL
Attornéy for Defendant

 
  
   

Signed this the.) __ day of August, 2019.

Ag Car, ~
UNITED STATES f ly bg 1 hat ( PTUDGE

 
